PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,385,687
Issue Date: July 12, 2022
Application No. 17/520,158
Filing or 371(c) Date: 5 Nov 2021
Attorney Docket No. 0203-2900-1 

:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refund received June 16, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a]pplicant attempted to file a  . . . petition to withdraw from issue . . . on June 3, 2022, but the EFS was not functioning properly and , while an electronic receipt could not be obtained, payment . . . was receceived . . . Applicant was forced to refile the papers on Monday, June 6, 2022, together with another petition to withdraw from issue . . . The Office did not refund Applicant for the first . . . petition fee.”

A review of the Office records for the above-identified application shows that applicant attempted to file an ePetition to Withdraw the Application from Issue on June 3, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received.  An ePetition to Withdraw the Application from Issue was filed and autogranted on June 6, 2022, along with a second petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card August 25, 2022.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions